Case 18-13346-KHK     Doc 13    Filed 10/18/18 Entered 10/18/18 14:18:31   Desc Main
                               Document      Page 1 of 15



                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF VIRGINIA
                         Alexandria
                         ______________ Division


                              CHAPTER 13 PLAN
                            AND RELATED MOTIONS

Name of Debtor(s): Clint Allen Draper                 Case No: 18-13346


                 October 16, 2018
This Plan, dated ______________________,       is:
             Ŀ
             ✔     the first Chapter 13 Plan filed in this case.

             Ŀ      a modified Plan that replaces the
                    Ŀ confirmed or Ŀ unconfirmed Plan dated ___________________

                    Date and Time of Modified Plan Confirmation Hearing:
                    _____________________________________________________
                    Place of Modified Plan Confirmation Hearing:
                    _____________________________________________________


                    The Plan provisions modified by this filing are:


                    Creditors affected by this modification are:




1.    Notices


To Creditors:
Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated. You should read this plan carefully and
discuss it with your attorney if you have one in this bankruptcy case.
If you do not have an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of
this plan, you or your attorney must file an objection to confirmation
at least 7 days before the date set for the hearing on confirmation,
unless otherwise ordered by the Bankruptcy Court. The Bankruptcy
Court may confirm this plan without further notice if no objection to


                                            1
Case 18-13346-KHK         Doc 13     Filed 10/18/18 Entered 10/18/18 14:18:31              Desc Main
                                    Document      Page 2 of 15


confirmation is filed. See Bankruptcy Rule 3015. In addition, you may
need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as
“Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 A.   A limit on the amount of a secured claim, set out in Section 4.A    ✔ Included     Not included
      which may result in a partial payment or no payment at all to
      the secured creditor

 B.   Avoidance of a judicial lien or nonpossessory, nonpurchase-          Included    ✔ Not included
      money security interest, set out in Section 8.A

 C.   Nonstandard provisions, set out in Part 12                           Included    ✔ Not included



2.    Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $__________________
                                                                              1,013.00
      per _________
          month     for ____
                        36   months. Other payments to the Trustee are as follows:
      _____________________.
      n/a                      The total amount to be paid into the Plan is $_____________.
                                                                             36,468.00

3.    Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor
      agrees otherwise.

      A.      Administrative Claims under 11 U.S.C. § 1326.

              1.    The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not
                    to exceed 10% of all sums received under the plan.

              2.    Check one box:

                    Ŀ Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee
                    ✔


                        under Local Bankruptcy Rule 2016-1(C)(1)(a) and (C)(3)(a) and will be paid
                        $_________________,
                          4,333.00               balance due of the total fee of $_________________
                                                                                  5,223.00
                        concurrently with or prior to the payments to remaining creditors.

                    Ŀ Debtor(s)’ attorney has chosen to be compensated pursuant to Local Bankruptcy
                        Rule 2016-1(C)(1)(c)(ii) and must submit applications for compensation as set
                        forth in the Local Rules.

      B.      Claims under 11 U.S.C. § 507.

      The following priority creditors will be paid by deferred cash payments pro rata with
      other priority creditors or in monthly installments as below, except that allowed claims
      pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to 3.C below:

      Creditor                 Type of Priority         Estimated Claim        Payment and Term




                                                    2
Case 18-13346-KHK        Doc 13     Filed 10/18/18 Entered 10/18/18 14:18:31                  Desc Main
                                   Document      Page 3 of 15


      C.      Claims under 11 U.S.C. § 507(a)(1)

      The following priority creditors will be paid prior to other priority creditors but concurrently with
      administrative claims above.

      Creditor                 Type of Priority         Estimated Claim          Payment and Term




4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being
      Surrendered, Adequate Protection Payments, and Payment of certain Secured Claims.

      A.      Motions to Value Collateral (other than claims protected from “cramdown” by
              11 U.S.C. § 1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless
              a written objection is timely filed with the Court, the Court may grant the
              debtor(s)’ motion to value collateral as set forth herein.

      This section deals with valuation of certain claims secured by real and/or personal property,
      other than claims protected from “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is
      debtor(s)’ principal residence] or by the final paragraph of 11 U.S.C. § 1325(a) [motor vehicles
      purchased within 910 days or any other thing of value purchased within 1 year before filing
      bankruptcy], in which the replacement value is asserted to be less than the amount owing on
      the debt. Such debts will be treated as secured claims only to the extent of the
      replacement value of the collateral. That value will be paid with interest as provided in
      sub-section D of this section. You must refer to section 4(D) below to determine the
      interest rate, monthly payment and estimated term of repayment of any “crammed
      down” loan. The deficiency balance owed on such a loan will be treated as an
      unsecured claim to be paid only to the extent provided in section 5 of the Plan. The
      following secured claims are to be “crammed down” to the following values:

      Creditor                 Collateral               Purchase Date Est. Debt Bal. Replacement Value




      B.      Real or Personal Property to be Surrendered.

      Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in
      the collateral securing the claims of the following creditors in satisfaction of the secured portion
      of such creditors’ allowed claims. To the extent that the collateral does not satisfy the claim,
      any timely filed deficiency claim to which the creditor is entitled may be paid as a non-priority
      unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a)
      and 1301(a) as to the interest of the debtor(s), any co-debtor(s) and the estate in the
      collateral.

      Creditor        Collateral Description            Estimated Value             Estimated Total Claim




      C.      Adequate Protection Payments.

      The debtor(s) propose to make adequate protection payments required by 11 U.S.C. §
      1326(a) or otherwise upon claims secured by personal property, until the commencement of
      payments provided for in sections 4(D) and/or 7(B) of the Plan, as follows:




                                                    3
Case 18-13346-KHK            Doc 13     Filed 10/18/18 Entered 10/18/18 14:18:31               Desc Main
                                       Document      Page 4 of 15


           Creditor       Collateral                Adeq. Protection Monthly Payment       To Be Paid By
Titlemax                 2001 BMW X5               $200.31/mo., until confirmation         Trustee




           Any adequate protection payment upon an unexpired lease of personal property assumed by the
           debtor(s) pursuant to section 7(B) of the Plan shall be made by the debtor(s) as required by 11
           U.S.C. § 1326(a)(1)(B) (payments coming due after the order for relief).

           D.      Payment of Secured Claims on Property Being Retained (except those
                   loans provided for in section 6 of the Plan):

           This section deals with payment of debts secured by real and/or personal property [including
           short term obligations, judgments, tax liens and other secured debts]. After confirmation of the
           Plan, the Trustee will pay to the holder of each allowed secured claim, which will be either the
           balance owed on the indebtedness or, where applicable, the collateral’s replacement value as
           specified in sub-section A of this section, whichever is less, with interest at the rate provided
           below, the monthly payment specified below until the amount of the secured claim has been
           paid in full. Upon confirmation of the Plan, the valuation specified in sub-section A and
           interest rate shown below will be binding unless a timely written objection to
           confirmation is filed with and sustained by the Court.

                                             Approx. Bal. of Debt or         Interest         Monthly Payment
         Creditor         Collateral       “Crammed Down” Value              Rate             & Est. Term
 Paul Thomas            2753 Patrick Henry Drive    $5,313.92              5.25%        $159.86/mo. for 36 mos
 Titlemax               2001 BMW X5                $988.52                 5.25%        $200.31/mo. for 5 mos.



           E.      Other Debts.

           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal
           residence, or (ii) other long term obligations, whether secured or unsecured, to be continued
           upon the existing contract terms with any existing default in payments to be cured pursuant to
           11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.

 5.        Unsecured Claims.

           A.      Not separately classified. Allowed non-priority unsecured claims shall be paid pro
                   rata from any distribution remaining after disbursement to allowed secured and priority
                   claims. Estimated distribution is approximately _____%.
                                                                    31        The dividend percentage may
                   vary depending on actual claims filed. If this case were liquidated under Chapter 7, the
                   debtor(s) estimate that unsecured creditors would receive a dividend of approximately
                   _____%.
                    0

           B.      Separately classified unsecured claims.

           Creditor                Basis for Classification        Treatment




 6.        Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal
           Residence; Other Long Term Payment Obligations, whether secured or unsecured, to
           be continued upon existing contract terms; Curing of any existing default under 11
           U.S.C. § 1322(b)(5).




                                                         4
Case 18-13346-KHK         Doc 13       Filed 10/18/18 Entered 10/18/18 14:18:31               Desc Main
                                      Document      Page 5 of 15


       A.      Debtor(s) to make regular contract payments; arrears, if any, to be paid by
               Trustee. The creditors listed below will be paid by the debtor(s) pursuant to the
               contract without modification, except that arrearages, if any, will be paid by the Trustee
               either pro rata with other secured claims or on a fixed monthly basis as indicated below,
               without interest unless an interest rate is designated below for interest to be paid on the
               arrearage claim and such interest is provided for in the loan agreement. A default on the
               regular contract payments on the debtor(s) principal residence is a default under the
               terms of the plan.

                                           Regular                       Arrearage                  Monthly
                                          Contract        Estimated       Interest    Estimated     Arrearage
         Creditor       Collateral         Payment        Arrearage         Rate     Cure Period    Payment
 Carrington     2753 Patrick Henry Dr. $825.00/mo.           $4,000.00      n/a               pro rata
 Prince William County " "                  n/a                 n/a           n/a           n/a         n/a
 Dept. of Housing/Urban Devel.       ""     n/a                n/a               n/a        n/a         n/a
 Dept. of Housing/Urban Devel.       ""    n/a                 n/a              n/a         n/a         n/a
        B.      Trustee to make contract payments and cure arrears, if any. The Trustee shall
                pay the creditors listed below the regular contract monthly payments that come due
                during the period of this Plan, and pre-petition arrearages on such debts shall be cured
                by the Trustee either pro rata with other secured claims or with monthly payments as
                set forth below.

                                         Regular
                                         Contract             Estimated     Interest Rate   Monthly Payment on
         Creditor        Collateral      Payment              Arrearage     on Arrearage    Arrearage & Est. Term




       C.      Restructured Mortgage Loans to be paid fully during term of Plan. Any
               mortgage loan against real estate constituting the debtor(s)’ principal residence upon
               which the last scheduled contract payment is due before the final payment under the
               Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11
               U.S.C. § 1322(c)(2) with interest at the rate specified below as follows:

                                                   Interest          Estimated        Monthly
        Creditor         Collateral                 Rate               Claim       Payment & Term




7.     Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or
       rejection of the executory contracts, leases and/or timeshare agreements listed below.

       A.      Executory contracts and unexpired leases to be rejected. The debtor(s)
               reject the following executory contracts:

       Creditor                 Type of Contract




       B.      Executory contracts and unexpired leases to be assumed. The debtor(s)
               assume the following executory contracts. The debtor(s) agree to abide by all terms
               of the agreement. The Trustee will pay the pre-petition arrearages, if any, through



                                                      5
Case 18-13346-KHK          Doc 13       Filed 10/18/18 Entered 10/18/18 14:18:31                  Desc Main
                                       Document      Page 6 of 15


                payments made pro rata with other priority claims or on a fixed monthly basis as
                indicated below.

                                                                              Monthly
                                                                              Payment          Estimated
      Creditor                   Type of Contract         Arrearage          for Arrears      Cure Period




8.    Liens Which Debtor(s) Seek to Avoid.

      A.        The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s)
                move to avoid the following judicial liens and non-possessory, non-purchase money liens
                that impair the debtor(s)’ exemptions. Unless a written objection is timely filed
                with the Court, the Court may grant the debtor(s)’ motion and cancel the
                creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the
                motion at the confirmation hearing.

          Creditor       Collateral       Exemption Basis         Exemption Amount          Value of Collateral




      B.        Avoidance of security interests or liens on grounds other than 11 U.S.C. §
                522(f). The debtor(s) have filed or will file and serve separate adversary proceedings to
                avoid the following liens or security interests. The creditor should review the notice or
                summons accompanying such pleadings as to the requirements for opposing such relief.
                The listing here is for information purposes only.

      Creditor          Type of Lien             Description of Collateral                 Basis for Avoidance




9.    Treatment and Payment of Claims.

      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is
            secured but does not timely object to confirmation of the Plan, the creditor may be treated as
            unsecured for purposes of distribution under the Plan. This paragraph does not limit the right
            of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after
            the debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the
            claim is unsecured, the creditor will be treated as unsecured for purposes of distribution
            under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed
            secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then,
            unless otherwise ordered by the court, all payments as to that collateral will cease, and all
            secured claims based on that collateral will no longer be treated by the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the
            proof of claim controls over any contrary amounts listed in the plan.

10.   Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s)
      upon confirmation of the Plan. Notwithstanding such vesting, the debtor(s) may not
      transfer, sell, refinance, encumber real property or enter into a mortgage loan
      modification without approval of the Court after notice to the Trustee, any creditor who



                                                      6
Case 18-13346-KHK         Doc 13     Filed 10/18/18 Entered 10/18/18 14:18:31                Desc Main
                                    Document      Page 7 of 15


        has filed a request for notice and other creditors to the extent required by the Local Rules
        of this Court.

11.     Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness
        exceeding the cumulative total of $5,000 principal amount during the term of this Plan, whether
        unsecured or secured, except upon approval of the Court after notice to the Trustee, any
        creditor who has filed a request for notice, and other creditors to the extent required by the
        Local Rules of this Court.

12.     Nonstandard Plan Provisions

        ✔ None. If “None” is checked, the rest of Part 12 need not be completed or reproduced.

        Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
        nonstandard provision is a provision not otherwise included in the Official Form or
        deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.

        ____________________________________________________________________________

        ____________________________________________________________________________

        ____________________________________________________________________________

        ____________________________________________________________________________


       October 16, 2018
Dated: __________________________

/s/ Clint Draper
________________________________________              /s/ Robert B. Easterling
                                                      ________________________________________
Debtor 1 (Required)                                   Debtor(s)’ Attorney

________________________________________
Debtor 2 (Required)


By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an
attorney, also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the Local Form Plan, other than any nonstandard provisions included in
Part 12.




                                                     7
Case 18-13346-KHK         Doc 13      Filed 10/18/18 Entered 10/18/18 14:18:31                 Desc Main
                                     Document      Page 8 of 15


Exhibits:    Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan

                                        Certificate of Service

                          October 18, 2018
        I certify that on _____________________,     I mailed a copy of the foregoing to the
creditors and parties in interest on the attached Service List.


                                                                 /s/ Robert B. Easterling
                                                                 __________________________________
                                                                 Signature

                                                                 2217 Princess Anne Street, #100-2
                                                                 __________________________________

                                                                 Fredericksburg, VA 22401
                                                                 __________________________________
                                                                 Address

                                                                 (540)373-5030
                                                                 __________________________________
                                                                 Telephone No:




                           CERTIFICATE OF SERVICE PURSUANT TO RULE 7004

                         October 18, 2018
I hereby certify that on __________________________      true copies of the forgoing Chapter 13 Plan and
Related Motions were served upon the following creditor(s):


    Titlemax of Virginia, Inc.            Titlemax                          Thomas, Paul
    c/o CT Corporation System, R/A        5203 Jefferson Davis Highway      610 Galveston Place SE
    4701 Cox Road, #285                   Fredericksburg, VA 22408          Washington, DC 20032
    Glen Allen, VA 23060




(✔) by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or

( ) by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P.


                                                         /s/ Robert B. Easterling
                                                         _____________________________________
                                                         Signature of attorney for debtor(s)




                                                     8
           Case 18-13346-KHK                   Doc 13      Filed 10/18/18 Entered 10/18/18 14:18:31                               Desc Main
                                                          Document      Page 9 of 15
 Fill in this information to identify your case:


 Debtor 1            Clint Allen Draper
                    ____________________________________________________________________
                     First Name             Middle Name            Last Name

 Debtor 2            ____________________________________________________________________
 (Spouse, if filing) First Name             Middle Name            Last Name


                                          District of Virginia Eastern
 United States Bankruptcy Court for the: ___________________________________________

 Case number          18-13346
                     ___________________________________________                                   Check if this is:
  (If known)
                                                                                                    An amended filing
                                                                                                    A supplement showing post-petition
                                                                                                       chapter 13 income as of the following date:
                                                                                                       ________________
Official Form 106I                                                                                     MM / DD / YYYY

Schedule I: Your Income                                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:           Describe Employment


 1. Fill in your employment
     information.                                                         Debtor 1                                     Debtor 2 or non-filing spouse

     If you have more than one job,
     attach a separate page with
     information about additional         Employment status            
                                                                       X Employed                                        Employed
     employers.                                                         Not employed                                    Not employed
     Include part-time, seasonal, or
     self-employed work.
                                          Occupation                  Clinical Assistant
                                                                      __________________________________          __________________________________
     Occupation may Include student
     or homemaker, if it applies.
                                          Employer’s name            Kaiser Foundation HP Mid-Atl
                                                                     __________________________________           __________________________________


                                          Employer’s address          2101 E. Jefferson Street, Box 6190
                                                                     _______________________________________    ________________________________________
                                                                       Number Street                             Number    Street

                                                                     _______________________________________    ________________________________________

                                                                     _______________________________________    ________________________________________

                                                                      Rockville, MD 20849
                                                                     _______________________________________    ________________________________________
                                                                       City            State ZIP Code             City                State ZIP Code

                                          How long employed there?         _______
                                                                           2 yrs                                   _______

  Part 2:           Give Details About Monthly Income

     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
     spouse unless you are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
     below. If you need more space, attach a separate sheet to this form.

                                                                                               For Debtor 1        For Debtor 2 or
                                                                                                                   non-filing spouse
  2. List monthly gross wages, salary, and commissions (before all payroll
       deductions). If not paid monthly, calculate what the monthly wage would be.      2.      4,103.76                 0.00
                                                                                              $___________             $____________

  3. Estimate and list monthly overtime pay.                                            3.   + $___________
                                                                                                 0.00             +      0.00
                                                                                                                       $____________


  4. Calculate gross income. Add line 2 + line 3.                                       4.     4,103.76
                                                                                              $__________                0.00
                                                                                                                       $____________




Official Form 106I                                             Schedule I: Your Income                                                        page 1
           Case 18-13346-KHK                              Doc 13           Filed 10/18/18 Entered 10/18/18 14:18:31                                           Desc Main
                                                                          Document     Page 10 of 15
Debtor 1          Clint Allen Draper
                  _______________________________________________________                                                                          18-13346
                                                                                                                            Case number (if known)_____________________________________
                  First Name        Middle Name               Last Name



                                                                                                                           For Debtor 1         For Debtor 2 or
                                                                                                                                                non-filing spouse

     Copy line 4 here ............................................................................................ Î 4.       4,103.76
                                                                                                                            $___________              0.00
                                                                                                                                                    $_____________

  5. List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                            5a.       950.59
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
      5b. Mandatory contributions for retirement plans                                                             5b.      0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
      5c. Voluntary contributions for retirement plans                                                             5c.      82.07
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
      5d. Required repayments of retirement fund loans                                                             5d.      0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
      5e. Insurance                                                                                                5e.      8.74
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
      5f. Domestic support obligations                                                                             5f.      0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________

      5g. Union dues                                                                                               5g.      42.06
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
                                     Health FSA
      5h. Other deductions. Specify: __________________________________                                            5h.    + $____________
                                                                                                                              125.00            +    0.00
                                                                                                                                                    $_____________

  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                    6.       1,208.46
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                            7.       2,895.30
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________


  8. List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total                                                0.00                     0.00
                                                                                                                           $____________            $_____________
            monthly net income.                                                                                    8a.
      8b. Interest and dividends                                                                                   8b.       0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce                                            0.00                     0.00
                                                                                                                           $____________            $_____________
            settlement, and property settlement.                                                                   8c.
      8d. Unemployment compensation                                                                                8d.       0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
      8e. Social Security                                                                                          8e.       0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) of any non-cash assistance
          that you receive, such as food stamps (benefits under the Supplemental                                             0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________
          Nutrition Assistance Program) or housing subsidies.
          Specify: ___________________________________________________ 8f.

      8g. Pension or retirement income                                                                             8g.       0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________

      8h. Other monthly income. Specify: _______________________________                                           8h.    + $____________
                                                                                                                             0.00                + $_____________
                                                                                                                                                    0.00

  9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                          9.       0.00
                                                                                                                           $____________              0.00
                                                                                                                                                    $_____________

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                     10.
                                                                                                                             2,895.30
                                                                                                                           $___________     +         0.00
                                                                                                                                                    $_____________       =     2,895.30
                                                                                                                                                                             $_____________

 11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
              Rent from housemate
     Specify: _______________________________________________________________________________                                                                      11. + $_____________
                                                                                                                                                                          758.33

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                            12.         3,653.63
                                                                                                                                                                             $_____________
                                                                                                                                                                             Combined
                                                                                                                                                                             monthly income
  13. Do you expect an increase or decrease within the year after you file this form?
      
      X
            No.
           Yes. Explain:


  Official Form 106I                                                               Schedule I: Your Income                                                                    page 2
           Case 18-13346-KHK                    Doc 13         Filed 10/18/18 Entered 10/18/18 14:18:31                                    Desc Main
                                                              Document     Page 11 of 15
 Fill in this information to identify your case:

 Debtor 1          Clint Allen Draper
                   __________________________________________________________________
                     First Name              Middle Name              Last Name                       Check if this is:
 Debtor 2            ________________________________________________________________
 (Spouse, if filing) First Name              Middle Name              Last Name
                                                                                                       An amended filing
                                                                                                       A supplement showing post-petition chapter 13
                                         District of Virginia Eastern
 United States Bankruptcy Court for the: ______________________________________                            expenses as of the following date:
                                                                                                           ________________
 Case number         18-13346
                     ___________________________________________                                           MM / DD / YYYY
  (If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:             Describe Your Household

1. Is this a joint case?

   
   X     No. Go to line 2.
        Yes. Does Debtor 2 live in a separate household?

                    No
                    Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                  
                                            X    No                                 Dependent’s relationship to                 Dependent’s    Does dependent live
    Do not list Debtor 1 and                    Yes. Fill out this information for Debtor 1 or Debtor 2                        age            with you?
    Debtor 2.                                    each dependent .........................
    Do not state the dependents’
                                                                                                                                                  No
                                                                                    _________________________                   ________
    names.                                                                                                                                        Yes

                                                                                    _________________________                   ________          No
                                                                                                                                                  Yes

                                                                                    _________________________                   ________          No
                                                                                                                                                  Yes

                                                                                    _________________________                   ________          No
                                                                                                                                                  Yes

                                                                                    _________________________                   ________          No
                                                                                                                                                  Yes

3. Do your expenses include
    expenses of people other than
                                            
                                            X    No
    yourself and your dependents?               Yes

Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form B 106I.)                                           Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                   825.00
                                                                                                                                  $_____________________
     any rent for the ground or lot.                                                                                      4.

     If not included in line 4:
     4a.       Real estate taxes                                                                                          4a.      0.00
                                                                                                                                  $_____________________
     4b.       Property, homeowner’s, or renter’s insurance                                                               4b.      62.50
                                                                                                                                  $_____________________
     4c.       Home maintenance, repair, and upkeep expenses                                                              4c.      50.00
                                                                                                                                  $_____________________
     4d.       Homeowner’s association or condominium dues                                                                4d.      55.00
                                                                                                                                  $_____________________

 Official Form 106J                                           Schedule J: Your Expenses                                                             page 1
            Case 18-13346-KHK                  Doc 13          Filed 10/18/18 Entered 10/18/18 14:18:31                     Desc Main
                                                              Document     Page 12 of 15
Debtor 1          Clint Allen Draper
                 _______________________________________________________                                        18-13346
                                                                                          Case number (if known)_____________________________________
                 First Name    Middle Name        Last Name




                                                                                                                      Your expenses

                                                                                                                       0.00
                                                                                                                     $_____________________
 5. Additional mortgage payments for your residence, such as home equity loans                                5.


 6. Utilities:

      6a.   Electricity, heat, natural gas                                                                    6a.      130.00
                                                                                                                     $_____________________
      6b.   Water, sewer, garbage collection                                                                  6b.      70.00
                                                                                                                     $_____________________
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                    6c.      300.00
                                                                                                                     $_____________________
      6d.   Other. Specify: _______________________________________________                                   6d.      0.00
                                                                                                                     $_____________________

 7. Food and housekeeping supplies                                                                            7.       375.00
                                                                                                                     $_____________________

 8. Childcare and children’s education costs                                                                  8.       0.00
                                                                                                                     $_____________________
 9. Clothing, laundry, and dry cleaning                                                                       9.       90.00
                                                                                                                     $_____________________
10.   Personal care products and services                                                                     10.      40.00
                                                                                                                     $_____________________
11.   Medical and dental expenses                                                                             11.      25.00
                                                                                                                     $_____________________

12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                       200.00
                                                                                                                     $_____________________
      Do not include car payments.                                                                            12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.      35.00
                                                                                                                     $_____________________
14.   Charitable contributions and religious donations                                                        14.      40.00
                                                                                                                     $_____________________
                                                                                                                                                   1
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                     15a.     0.00
                                                                                                                     $_____________________
      15b. Health insurance                                                                                   15b.     0.00
                                                                                                                     $_____________________
      15c. Vehicle insurance                                                                                  15c.     140.00
                                                                                                                     $_____________________
      15d. Other insurance. Specify:_______________________________________                                   15d.     0.00
                                                                                                                     $_____________________

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                                                       30.00
                                                                                                                     $_____________________
               Personal Property Tax
      Specify: ________________________________________________________                                       16.

17.   Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                         17a.     0.00
                                                                                                                     $_____________________

      17b. Car payments for Vehicle 2                                                                         17b.     0.00
                                                                                                                     $_____________________

      17c. Other. Specify:_______________________________________________                                     17c.   $_____________________

      17d. Other. Specify:_______________________________________________                                     17d.   $_____________________

18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.     0.00
                                                                                                                     $_____________________

19.   Other payments you make to support others who do not live with you.
      Specify:_______________________________________________________                                          19.    0.00
                                                                                                                     $_____________________

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                        20a.    0.00
                                                                                                                     $_____________________

      20b. Real estate taxes                                                                                  20b.    0.00
                                                                                                                     $_____________________

      20c. Property, homeowner’s, or renter’s insurance                                                       20c.    0.00
                                                                                                                     $_____________________

      20d. Maintenance, repair, and upkeep expenses                                                           20d.    0.00
                                                                                                                     $_____________________

      20e. Homeowner’s association or condominium dues                                                        20e.    0.00
                                                                                                                     $_____________________



  Official Form 106J                                          Schedule J: Your Expenses                                                   page 2
             Case 18-13346-KHK                Doc 13          Filed 10/18/18 Entered 10/18/18 14:18:31                          Desc Main
                                                             Document     Page 13 of 15
Debtor 1         Clint Allen Draper
                 _______________________________________________________                                            18-13346
                                                                                              Case number (if known)_____________________________________
                 First Name    Middle Name       Last Name




21.                    Storage Unit
       Other. Specify: _________________________________________________                                          21.   +$_____________________
                                                                                                                           173.00


22.    Calculate your monthly expenses.                                                                                   2,640.50
                                                                                                                         $_____________________
       22a. Add lines 4 through 21.
                                                                                                                         $_____________________
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               2,640.50
                                                                                                                         $_____________________
       22c. Add line 22a and 22b. The result is your monthly expenses.                                            22.




23. Calculate your monthly net income.
                                                                                                                           3,653.63
                                                                                                                          $_____________________
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                        23a.

      23b.   Copy your monthly expenses from line 22 above.                                                      23b.   – $_____________________
                                                                                                                           2,640.50

      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                            1,013.13
                                                                                                                          $_____________________
             The result is your monthly net income.                                                              23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      
      X
          No.
         Yes.      Explain here:




  Official Form 106J                                         Schedule J: Your Expenses                                                        page 3
                Case 18-13346-KHK           Doc 13    Filed 10/18/18 Entered 10/18/18 14:18:31       Desc Main
                                                    Document     Page 14 of 15
+PIO1'JU[HFSBME***                CARRINGTON MORTGAGE SERVICES, LLC     5IPNBT1(PSNBO
  0GGJDFPGUIF645SVTUFF3FHJPO          Shapiro & Brown, LLP                  /8BTIJOHUPO4U4UF
%VLF4USFFU4VJUF                 501 Independence Parkway, Suite 203   "MFYBOESJB7"
  "MFYBOESJB7"                   Chesapeake, VA 23320-5174


 American Express                               Apple Federal Credit Union             Applied Bank
 P.O. Box 981535                                P.O. Box 1200                          P.O. Box 17125
 El Paso, TX 79998-1535                         Fairfax, VA 22038-1200                 Wilmington, DE 19850-7125



 Avant Inc.                                     (p)BANK OF AMERICA                     Barclays
 222 N. LaSalle Street, #1700                   PO BOX 982238                          P.O. Box 8802
 Chicago, IL 60601-1101                         EL PASO TX 79998-2238                  Wilmington, DE 19899-8802



 Board of County Supervisors of Prince Wi       Capital One Bank                       Capital One/Neiman Marcus
 Office of Housing and Community Developm       P.O. Box 30285                         P.O. Box 30253
 1 County Complex Court                         Salt Lake City, UT 84130-0285          Salt Lake City, UT 84130-0253
 Prince William, VA 22192-9201


 Carrington Mortgage Services                   CashNet USA                            Citi
 P.O. Box 3489                                  Attn: Bankruptcy Deptartment           Bankruptcy Department
 Anaheim, CA 92803-3489                         P.O. Box 3023                          P.O. Box 6042
                                                Hutchinson, KS 67504-3023              Sioux Falls, SD 57117-6042


 Department of Housing and Urban Developm       Discover Bank                          Discover Financial Services LLC
 Attn: C&L Service Corp./Morris-Griffin C       Discover Products Inc                  P.O. Box 3025
 2488 E 81st Street, #700                       PO Box 3025                            New Albany, OH 43054-3025
 Tulsa, OK 74137-4267                           New Albany, OH 43054-3025


 Federal Housing Administration                 Glasser and Glasser, P.L.C.            Macy’s
 451 7th Street S.W.                            P.O. Box 3400                          Bankruptcy Processing
 Washington, DC 20410-0001                      Norfolk, VA 23514-3400                 P.O. Box 8053
                                                                                       Mason, OH 45040-8053


 Nordstrom Bank                                 Office of the U.S. Attorney            PWC Office of Housing and Community Developm
 P.O. Box 6555                                  2100 Jamieson Avenue                   c/o Bernadette S. Peele
 Englewood, CO 80155-6555                       Alexandria, VA 22314-5702              1 County Complex Court, Suite 240
                                                                                       Prince William, VA 22192-9201


 SYNCB/PayPal Extras                            Thomas, Paul                           Titlemax
 Attn: Bankruptcy Dept                          610 Galveston Place SE                 5203 Jefferson Davis Highway
 P.O. Box 965015                                Washington, DC 20032-3540              Fredericksburg, VA 22408-2605
 Orlando, FL 32896-5015


 Transurban (USA) Operations Inc.               U.S. Attorney General                  U.S. Department of Housing and Urban Develop
 Suite T500, 7900 Westpark Drive                U.S. Department of Justice             451 7th Street S.W.
 Tysons, VA 22102-4234                          950 Pennsylvania Avenue, NW            Washington, DC 20410-0002
                                                Washington, DC 20530-0009
               Case 18-13346-KHK               Doc 13     Filed 10/18/18 Entered 10/18/18 14:18:31                       Desc Main
                                                        Document     Page 15 of 15
Village Gate HOA                                     Clint Allen Draper         %JTUSJDUPG$PMVNCJB(PWU
  17290 River Ridge Boulevard, #103                   2753 Patrick Henry Drive                             DP1SPGFTTJPOBM"DDPVOU
  Woodbridge, VA 22191-5169                           Woodbridge, VA 22191-4619                            .BOBHFNFOU--$
10#PY
8BTIJOHUPO%$

"%54FDVSJUZ4ZTUFNT*OD
:BNBUP3PBE
#PDB3PUBO'-



